


Exhibit 10.6




February 25, 2014
Mark Foley
Re: Amended and Restated Employment Offer Letter Agreement
Dear Mark:
ZELTIQ Aesthetics, Inc. (the “Company”) is pleased to offer you this Amended and
Restated Employee Offer Letter Agreement (“Agreement”). Subject to your
execution of this Agreement as provided below, effective as of February 25, 2014
the “Effective Date”) this Agreement amends, restates and supersedes in its
entirety your Employment Offer Letter Agreement with the Company dated August
23, 2012 (the “Prior Agreement”):
Recitals
Whereas, the Company and you wish to amend the Prior Agreement as of the
Effective Date to reflect the current terms of your employment and to reflect
the provision of additional severance benefits to you that may be triggered in
connection with a qualifying termination of your employment that occurs in
connection with an acquisition or other change in ownership or control of the
Company.
Now, Therefore, the Company and you, in consideration of the mutual promises set
forth herein, agree as follows:
1.Duties and Responsibilities.


(a)Duties, Title, Reporting Relationship, and Work Location. Your title will
continue to be President and Chief Executive Officer (“CEO”) and you will
continue to have the duties associated with this position at the Company (which
shall be consistent with those of a chief executive officer of a comparable
company). You will report directly to the Company’s Board of Directors (the
“Board”) and will work at our facility located at 4698 Willow Road, Pleasanton,
California. The Company may change your position, duties and work location from
time to time as it deems necessary, subject to the terms of this Agreement. In
addition, the Company shall use its reasonable efforts to cause you to be
elected to serve as a member of the Company’s Board during your employment with
the Company.


(b)Other Obligations. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
During the term of your employment by the Company, except on behalf of the
Company, you shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, you may own, as a passive
investor, securities of any competitor corporation, so long as your direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation. You currently serve as a
Partner with RWI Ventures II, as Senior Advisor for TauTona Group and as
Executive Chairman for Onpharma. The Board acknowledges and understands that you
are involved with these organizations and agrees that your involvement may
continue during the course of your employment with the Company.


2.Compensation And Benefits.
(a)Base Salary. Your base salary will continue to be $500,000 annually, less
payroll deductions and all required withholdings. You will be paid semi-monthly
(paid on the 15th and the last day of the month). The Board’s Compensation
Committee shall review your salary level annually, although any increase in
salary will be at the Board’s sole discretion.


(b)Bonus Plan. For each year of your employment, you will continue to be
eligible to receive a target bonus of up to 75% of your base salary (your
“Target Bonus”) based upon both your job performance and the Company’s
performance against performance targets set for you and the Company by the Board
within 60 days of the beginning of the calendar year. The Board shall determine,
in its sole discretion, whether you are entitled to receive any such bonus and,
if so, the amount




--------------------------------------------------------------------------------




of any such bonus. In order to earn any such bonus, you must remain employed by
the Company through the date the bonus is paid. In all events, any such bonus
will be paid not later than March 15 of the subsequent year.


(c)Company Benefits. You will be eligible for the standard Company benefits
including health insurance, flexible time off, vacation in accordance with the
Company’s vacation policy and holidays. Many of these benefits are governed by
summary plan descriptions which are available for your review. The Company may
modify your compensation and benefits from time to time at its discretion,
subject to the terms of this Agreement.


(d)Equity Awards.


(i)Base Equity Grants. In connection with your commencement of employment you
were previously granted the following equity awards: (a) a nonqualified stock
option to purchase 858,667 of shares of the Company’s Common Stock (the “Base
Equity Option”); and (b) 429,333 Restricted Stock Units (“Base Equity RSUs”)
under the Company’s 2011 Equity Plan (the “Plan”). The Base Equity Option and
RSUs will continue to be subject to the terms and conditions of the Plan and the
standard stock option and RSU agreements provided pursuant to the Plan. The Base
Equity Option and Base Equity RSUs shall continue to vest based upon your
continued service to the Company, with 25% of the total number of shares having
vested on October 13, 2013, and 1/48th of the total number of shares vesting
each month thereafter. The exercise price of the Base Equity Option was the
closing price of the Company’s common stock on the Nasdaq Global Select Market
on your employment start date.
(ii)Incentive Equity Grants. In connection with your commencement of employment
you were also previously granted: (a) a nonqualified stock option to purchase
572,435 of shares of the Company’s Common Stock (the “Incentive Equity Option”);
and (b) 286,215 Restricted Stock Units (“Incentive Equity RSUs”), each under the
Company’s 2011 Equity Plan. The vesting schedule for each of the Incentive
Equity Option and the Incentive Equity RSUs shall continue to be as follows:


(1)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company’s Common Stock during
the immediately preceding 90-day period is $10 or more;


(2)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company’s Common Stock during
the immediately preceding 90-day period is $15 or more;


(3)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company’s Common Stock during
the immediately preceding 90-day period is $20 or more;


(4)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company’s Common Stock during
the immediately preceding 90-day period is $25 or more; and


(5)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company’s Common Stock during
the immediately preceding 90-day period is $30 or more.


Notwithstanding the foregoing, in the event of a Change in Control, the price at
which the Company’s Common Stock is valued in such transaction shall be
substituted for the 90-day weighted average stock price of the Company’s Common
Stock for purposes of determining your entitlement, if any, to receive any
vesting of Incentive Equity Options and Incentive Equity RSUs. The exercise
price of the Incentive Equity Option was the closing price of the Company’s
common stock on the Nasdaq Global Select Market on your employment start date.
(iii)Other Equity Awards. All other Company equity awards previously granted to
you, including but not limited to those granted to you under the terms of your
earlier Consulting Agreement with the Company dated April 19, 2012, shall
continue in effect from and following the Effective Date in accordance with
their existing terms. You may be eligible to receive additional grants of
Company equity awards in the sole discretion and subject to the approval of the
Board.






--------------------------------------------------------------------------------




3.Severance Benefits.


(a)At-Will Employment. You will be an at-will employee of the Company, which
means the employment relationship can be terminated by either you or the Company
at any time, with or without Cause (as defined herein), and with or without
advance notice. Further, your participation in any stock option program or
benefit program is not to be regarded as assuring you of continuing employment
for any particular period of time.


(b)Qualifying Termination Outside of Covered Period.


(i)Preconditions. If at any time other than during the Covered Period (as
defined herein): (A) your employment with the Company is terminated by the
Company without Cause (and other than a result of your death or disability); and
(B) not later than 60 days following your termination of employment you execute
a general release of claims (the “Release”) in favor of the Company in such form
provided by the Company, return such Release to the Company within the
applicable time period set forth therein, and permit such Release to become
effective in accordance with its terms; then, on the sixtieth (60th) day
following such termination of employment, you shall receive or commence to
receive, as the case may be, the severance benefits set forth in Section
3(b)(ii).


(ii)Severance Benefits. If you meet the conditions set forth in Section 3(b)(i),
you shall be entitled to receive:
(1)Continuation of your then-current base salary, less required deductions and
withholdings, for a period of one year after your employment termination date,
payable on the Company’s regular payroll dates;


(2)Provided that the Company determines to pay bonuses for the year in which
your employment termination occurs, you shall receive a pro-rata portion of your
Target Bonus for that year, less required deductions and withholdings, based
upon the actual number of days you serve as CEO under this Agreement during that
year, and which will be payable to you at the same time that the Company pays
bonuses to other Company employees for such year as determined by the Company,
but in no event later than the end of the year that follows the year in which
your employment terminates;


(3)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of one year following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period, and do not become eligible for
health insurance benefits through another employer. You agree to promptly notify
the Company in writing if you become eligible for health insurance benefits
through another employer during the time you are receiving Severance Benefits.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 4(c) below) and shall end on the earlier of the date you
obtain other employment and the one year anniversary of your Separation from
Service; and
(4)The Company will accelerate the vesting of the Base Equity Option and the
Base Equity RSUs such that, as of your last date of employment, you will be
deemed vested in any such equity which would have vested during the one year
period after the termination date of your employment.


(c)Qualifying Termination Within Covered Period.


(i)Preconditions. If (A) at any time during the Covered Period your employment
with the Company is terminated without Cause (and other than a result of your
death or disability) or by you for Good Reason and (B) not later than 60 days
following your termination of employment you execute a Release in favor of the
Company in such form provided by the Company, return such Release to the Company
within the applicable time period set forth therein, and permit such Release to
become effective in accordance with its terms; then, on the sixtieth (60th) day
following such termination of employment, you shall receive or commence to
receive, as the case may be, the severance benefits set forth in Section
3(c)(ii).


(ii)Severance Benefits. If you meet the conditions set forth in Section 3(c)(i),
you shall be entitled to receive:
(1)Continuation of your then-current base salary (as determined without giving
effect to any reduction in base salary that would give rise to your right to
resign for Good Reason), less required deductions and withholdings, for a period
of one year after your employment termination date, payable on the Company’s
regular payroll dates;
(2)Your Target Bonus, less required deductions and withholdings, for the year in
which your employment terminates;




--------------------------------------------------------------------------------




(3)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of one year following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period and do not become eligible for health
insurance benefits through another employer. You agree to promptly notify the
Company in writing if you become eligible for health insurance benefits through
another employer during the time you are receiving Severance Benefits.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 4(c) below) and shall end on the earlier of the date you
obtain other employment and the one year anniversary of your Separation from
Service; and


(4)Full acceleration of the vesting and exercisability, if applicable, of all of
your then outstanding equity awards, which includes any equity awards granted to
you prior to or following the Effective Date, in each case effective as of your
last date of employment; provided, however, that the foregoing shall not apply
with respect to the Incentive Equity Option and Incentive Equity RSUs. With
respect to the Incentive Equity Option and Incentive Equity RSUs, such equity
awards shall vest pursuant to their terms, if at all, replacing the “weighted
average stock price of the Company’s Common Stock during the immediately
preceding 90-day period” with the price (or value) per share of the Company’s
Common Stock payable in the Change in Control. To the extent necessary to give
effect to the intent of the foregoing provision, notwithstanding anything to the
contrary set forth in your equity award agreements or the applicable equity
incentive plan under which such equity award was granted that provides that any
then unvested portion of your equity award will immediately expire upon your
termination of employment, no unvested portion of your equity award shall
generally terminate any earlier than three (3) months following any termination
of your employment that is a termination without Cause or Good Reason
resignation that occurs prior to a Change in Control.


(d)Definitions.
(1)“Change in Control” shall mean: (a) a sale of all or substantially all of the
Company’s assets, or (b) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction other than any transaction involving the issuance of any
newly issued equity securities solely for cash.
(2)“Cause” shall mean a determination by the Board in good faith and in its sole
discretion that there has been: (i) a willful failure by you to substantially
perform your duties hereunder, other than a failure resulting from your complete
or partial incapacity due to physical or mental illness or impairment; (ii) a
willful act by you which constitutes gross misconduct and which is injurious to
the Company; (iii) a willful breach by you of a material provision of this
Agreement; (iv) a material and willful violation by you of a federal or state
law or regulation applicable to the business of the Company; (v) your conviction
for a felony or a misdemeanor involving moral turpitude; or (vi) termination of
your employment in connection with the bankruptcy, insolvency, liquidation, or
similar winding-up of the business of the Company.
(3)“Covered Period” shall mean the period commencing three (3) months prior to a
Change in Control and ending eighteen (18) months following a Change in Control.
For such purposes, if the condition triggering your right to resign for Good
Reason occurs within the Covered Period, and your employment terminates within
thirty (30) following expiration of the Cure Period (as defined below), the
resignation for Good Reason will be deemed to have occurred during the Covered
Period.
(4)“Good Reason” shall mean: (i) any material reduction in your base
compensation (which includes base salary, Target Bonus and any other base
compensation). (ii) a material diminution of your job duties or
responsibilities, or (iii) a change in the location of your employment of more
than 20 miles (which is material) from its current location unless such
relocation is within 50 miles of your principal residence; provided, however,
that in order to terminate your employment for Good Reason you shall first give
the Company written notice stating with reasonable specificity the basis for the
termination with Good Reason within ninety (90) days of the first occurrence of
the event giving rise to Good Reason; give the Company a period of thirty (30)
days to cure or remedy the problem, unless such problem cannot be cured or
remedied within thirty (30) days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed an additional thirty (30)
days) (the “Cure Period”); and terminate your employment within thirty (30) days
following the expiration of such Cure Period.






--------------------------------------------------------------------------------




4.Compliance with IRC Section 409A.


(a)Exemptions. The severance and other benefits under this letter are intended
to qualify for exemptions from application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”), provided under Treasury Regulations 1.409A-1(b)(4), 1.409A1-(b)(5) and
1.409A-1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this letter (and any definitions hereunder) will be construed in a manner that
complies with Section 409A to the extent necessary to avoid adverse personal tax
under Section 409A.


(b)Deferral. Notwithstanding anything herein to the contrary, if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any adverse tax consequences under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
and one day following your termination of employment with the Company (or such
earlier date as is permitted without incurring adverse consequences under
Section 409A).


(c)Separation from Service. Notwithstanding anything to the contrary herein, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A and, for purposes
of this letter, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.


(d)Timing of Payments. For the avoidance of doubt, any severance benefit
payments otherwise scheduled to be made prior to the sixtieth (60th) day
following your termination of employment shall instead accrue and will be paid
on such sixtieth (60th) day following your termination of employment.


5.Parachute Payments.


(a)Reduced Payment. If any payment or benefit you would receive from the Company
or otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would: (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code; and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either: (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax; or (y) the largest portion, up
to and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction will occur in the manner that results in the greatest
economic benefit for you.
(b)Calculations. The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the event described in Section 280G(b)(2)(A)(i) of the Code will perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change of Control or similar transaction, the
Company will appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The independent
registered public accounting firm engaged to make the determinations hereunder
will provide its calculations, together with detailed supporting documentation,
to the Company and you within 30 calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as reasonably requested by the Company or you. Any good
faith determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.


(c)Employee Agreement. You will continue to comply with the Company’s Employee
Agreement previously executed by you, a copy of which is attached hereto as
Exhibit A (the “Employee Agreement”).


(d)Dispute Resolution. You and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to your
employment with the Company (including the termination of your employment), or
arising from or related to the enforcement, breach, performance, interpretation,
or execution of this Agreement, shall be resolved solely and exclusively, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in San Francisco, California conducted before a single arbitrator by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor,




--------------------------------------------------------------------------------




under the then-applicable JAMS rules (which can be found at the following web
address: http://www.jamsadr.com/rulesclauses). By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to determine if an issue is subject to this arbitration obligation,
and to award any or all remedies that you or the Company would be entitled to
seek in a court of law. The Company shall pay all costs and fees in excess of
the amount of court fees that you would be required to incur if the dispute were
filed or decided in a court of law. Nothing in this Agreement shall prevent
either you or the Company from obtaining injunctive relief in court if necessary
to prevent irreparable harm pending the conclusion of any arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and the state courts of any competent jurisdiction.


6.Other Terms.


(a)Company Rules and Regulations. As a Company employee, you will be expected to
abide by the Company rules and regulations, acknowledge in writing that you have
read and will comply with the Company’s Employee Handbook.


(b)Entire Agreement. This Agreement forms the complete and exclusive statement
of your employment agreement with the Company. The employment terms in this
Agreement letter supersede any other agreements or promises made to you by
anyone, whether oral or written, including but not limited to the Prior
Agreement. This letter agreement cannot be changed except in a writing signed by
you and a duly authorized member of the Board.


(c)Choice of Law. This Agreement shall be governed by California law.
Please sign and date this Agreement, and return it to me by Tuesday, February
25, 2014 if you wish to accept continued employment with the Company under the
terms described above.
We look forward to your favorable reply and to the continuation of a productive
and enjoyable work relationship.
Sincerely,    
/s/ Bryan Roberts
Bryan Roberts
Member of the Board of Directors and Chair of the Nominating and Corporate
Governance Committee
Accepted:
/s/ Mark Foley
Mark Foley
Dated: 2/25/2014








































--------------------------------------------------------------------------------




Exhibit A


ZELTIQ AESTHETICS, INC.
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
Employee Name: Mark Foley


As a condition of my becoming employed with (or my employment being continued
by) Zeltiq Aesthetics, Inc., a Delaware corporation, (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:
1.    Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of the Company under any existing agreements between the Company and me
or under applicable law.
2.    At-Will Employment. I understand and acknowledge that my employment with
the Company is and shall continue to be at-will, as defined under applicable
law, meaning that either I or the Company may terminate my employment at any
time for any reason or no reason, without further obligation or liability.
3.    Confidential Information.
(a)    Company Information. I agree at all times during the term of my
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any and all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company and its affiliates, or pertaining in any
manner to any person or entity to whom the Company owes a duty of
confidentiality. Confidential Information includes but is not limited to, the
following types of information and materials: research, product plans, products,
services, suppliers, customer lists and customers (including, but not limited
to, customers I contact or obtain information or access to information about
during my employment,), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of my employment,
whether or not during working hours, and any information pertaining to any
aspects of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.
(b)    Former Employer Information. I represent that my performance of all terms
of this Agreement have not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or trust prior to the commencement of my employment with the Company,
and I will not disclose to the Company, or induce the Company to use, any
inventions, confidential or proprietary information or material belonging to any
previous employer or any other party.
(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.




--------------------------------------------------------------------------------




4.    Inventions.
(a)    Definition. I understand that the term “Inventions” in this Agreement
means any and all ideas, concepts, inventions, discoveries, developments,
modifications, improvements, know-how, trade secrets, data, designs, diagrams,
plans, specifications, methods, processes, techniques, formulas, algorithms,
tools, works of authorship, derivative works, software, content, textual or
artistic works, mask works, video, graphics, sound recordings, structures,
products, prototypes, systems, applications, creations and technologies in any
stage of development, whether or not patentable or reduced to practice and
whether or not copyrightable, that relate to the business of the Company or its
affiliates, or the actual or demonstrably anticipated research or development of
the Company or its affiliates.
(b)    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions which were made by me prior to
the commencement of my employment (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, in the course
of my employment with the Company, I incorporate into a Company product, process
or machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.
(c)    Assignment of Inventions. I hereby assign, and agree to assign
automatically upon creation, to the Company, without additional compensation, my
entire right, title and interest (including but not limited to intellectual
property rights, trademark rights, copyrights and trade secret rights) in and to
(a) all Inventions that are made, conceived, discovered or developed by me
(either alone or jointly with others), or result from or are suggested by any
work performed by me (either alone or jointly with others) for or on behalf of
the Company or its affiliates, (i) during the period of my employment with the
Company, whether before or after the execution of this Agreement and whether or
not made, conceived, discovered or developed during regular business hours or
(ii) during or after the period of my employment with the Company, whether
before or after the execution of this Agreement, if based on or using
Confidential Information or otherwise in connection with my activities as an
employee of the Company (collectively, the “Company Inventions”), and (b) all
benefits, privileges, causes of action and remedies relating to the Company
Inventions, whether before or hereafter accrued (including, without limitation,
the exclusive rights to apply for and maintain all registrations, renewals
and/or extensions; to sue for all past, present or future infringements or other
violations of any rights in the Invention; and to settle and retain proceeds
from any such actions), free and clear of all liens and encumbrances. I agree
that all such Company Inventions are the sole property of the Company or any
other entity designated by it, and all intellectual property rights shall vest
in and inure to the benefit of the Company or such other entity. I agree and
acknowledge that all copyrightable Company Inventions shall be considered works
made for hire prepared within the scope of my employment. THIS PARAGRAPH DOES
NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION
2870 OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B. I understand that nothing in this Agreement is
intended to expand the scope of protection provided me by Sections 2870 through
2872 of the California Labor Code.
(d)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.
(e)    Patent and Copyright Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to




--------------------------------------------------------------------------------




act for and in my behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent or copyright
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company.
5.    Returning Company Documents; Privacy Rights. I agree that, at the time of
termination of my employment with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all Company property, including but not limited to, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, laboratory notebooks, materials, flow charts, equipment,
other documents or property, or reproductions of any aforementioned items
developed by me pursuant to my employment or otherwise belonging to the Company,
its successors or assigns. I further agree that any work areas or Company
property, including filing cabinets and technology resources such as disks,
internet, computer files, electronic-mail messages, voice message, and other
storage media, are subject to monitoring or inspection by Company personnel at
any time with or without notice. I therefore understand that I have no right to
privacy with respect to any Company property, including technology resources. In
the event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.
6.    Notification to Other Parties.
(a)    Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
7.    Solicitation of Employees, Consultants and Other Parties. I agree that
during the term of my employment with the Company, and for a period of twelve
(12) months immediately following the termination of my employment with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Without limiting anything
set forth in this Agreement, I also will not, following the termination of my
employment with the Company for any reason, whether with or without cause, use
the Company’s trade secrets or any other means of unfair competition to (i)
solicit any of the Company’s licensors, customers, or licensees of Company’s
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.


8.    Representations and Covenants.
(a)    Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.
(b)    Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
employment with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.
(c)    Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
9.    General Provisions.
(a)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.
(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
(c)    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.




--------------------------------------------------------------------------------




(d)    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
(e)    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
(f)    ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
[Signature Page Follows]




















































--------------------------------------------------------------------------------




The parties have executed this Agreement on the respective dates set forth
below:






COMPANY:
 
 
ZELTIQ AESTHETICS, INC.
 
 
 
 
 
/s/ Sergio Garcia
 
/s/ Mark Foley

Sergio Garcia
 
Mark Foley
Title: SVP, General Counsel
 
 
Date: 8/23/12
 
Date: 8/23/12
Address: 4698 Willow Road, Pleasanton, CA 94588
 
Address: 10 Cherokee Rd., Atlanta, GA 30305
 
 
 
 
 
 

                












































--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 4


























































































_X_ No inventions or improvements


___ Additional Sheets Attached


Employee Signature: /s/ Mark Foley


Employee Name Printed: Mark Foley


Date: 8/23/12




--------------------------------------------------------------------------------




EXHIBIT B
Section 2870 of the California Labor Code is as follows:


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.














































--------------------------------------------------------------------------------




EXHIBIT C
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any Company property, including but not limited to any devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, flow charts, materials,
equipment, other documents or property, or copies or reproductions of any
aforementioned items belonging to Zeltiq Aesthetics, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”).
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein) and original
works of authorship, conceived or made by me (solely or jointly with others)
covered by that Agreement.
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, proprietary information and Confidential Information (as defined in the
Agreement) including research, product plans, products, services, suppliers,
customer lists and customers, prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other subject matters pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.
I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or take away such employees or consultants, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, I will
not use the Company’s trade secrets or any other means of unfair competition to
(i) solicit any of the Company’s licensors, customers, or licensees of Company’s
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.


Date:                                      
    
Employee Signature


    
(Type/Print Employee’s Name)








